Citation Nr: 9926528	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, prior to March 18, 1999, to include 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).

2.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss to include consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945 and from February 1951 to May 1952.

This appeal originates from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
confirmed and continued a 20 percent rating for bilateral 
hearing loss which had been in effect since November 1965.


REMAND

In February 1997, the Board of Veterans' Appeals (Board) 
denied the claim for an increased disability evaluation for 
bilateral hearing loss.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In May 1998, the Court 
issued a Memorandum Decision vacating the Board's decision.  
The case was remanded to the Board for further proceedings 
consistent with the Court's order which directed the Board to 
consider whether the appellant was entitled to an increased 
evaluation for his service-connected bilateral hearing loss 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell 
v. Brown 9 Vet. App. 337 (1996).  The Court noted that the 
appellant had argued in his appeal to the Board that he had 
to stop working because he could no longer hear his patients' 
heart beat through his stethoscope.  The Court concluded that 
the appellant had presented evidence of "marked interference 
with employment," one of the factors referred to in 
38 U.S.C.A. § 3.321(b)(1), but the Board never discussed 
whether referral for extraschedular consideration was 
warranted. 

In January 1999, the Board remanded the case to the RO for 
readjudication of the claim to include consideration on an 
extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1) (1998).  VA audiological and ear examinations 
were conducted in March 1999 and based on these results, the 
RO in an April 1999 rating decision increased the veteran's 
evaluation for his bilateral hearing loss to 60 percent 
disabling, effective March 1999 the date of his VA 
examinations.  Unfortunately, the RO did not comply with the 
remand instructions with regard to consideration of the 
veteran's disability on an extraschedular basis, and this 
case must be remanded again.  The Court has held that a 
remand confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Additionally, during the course of this appeal the veteran 
filed a claim for entitlement to a total rating on the basis 
of individual unemployability (TDIU).  This claim was 
adjudicated by the RO and denied in June 1999.  The veteran's 
representative presented arguments in support of this claim 
in a written brief to the Board in August 1999; however, the 
June 1999 rating decision has not been the subject of a 
notice of disagreement and is not properly before the Board 
at this time.  In this regard, the Board notes that appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal, VA Form 9, filed after a statement 
of the case is furnished to the appellant.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  The notice 
of disagreement (NOD) must be filed within one year from the 
date of mailing of the notice of the determination.  38 
U.S.C.A. § 7105(b)(1)(West 1991); 38 C.F.R. 
§ 20.302(a)(1998).  Once a timely NOD is filed, the RO is 
required to "take such development or review such action as 
it deems proper" of the RO determinations with which the 
claimant disagrees, and if the benefits sought are not 
granted or the NOD withdrawn, the RO must issue a statement 
of the case (SOC).  See 38 U.S.C.A. § 7105(d)(1).  The SOC 
must contain a summary of the pertinent evidence, citation of 
pertinent laws and regulations, a decision on each issue, and 
reasons and bases for the decisions, including a discussion 
of how the laws affected the decision.  See 38 U.S.C.A. 
§ 7105(d)(A)-(C).  The substantive appeal must be filed 
within 60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b)(1998).  The NOD and substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, i.e., the agency 
of original jurisdiction (AOJ).  38 C.F.R. § 20.300.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of an issue.  38 
U.S.C.A. §§ 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, without a properly filed notice of disagreement 
with the agency of original jurisdiction, the issue of 
entitlement to TDIU is not properly before the Board at this 
time.  This issue is referred to the RO for action deemed 
appropriate.

Finally, the veteran's representative stated that in the 
recent VA examination it was the conclusion of the examiner 
that the veteran may now suffer from Menier's disease due to 
the service-connected hearing loss.  The representative 
argues that the veteran has therefore raised a claim for 
entitlement to service connection for Menier's disease 
secondary to service-connected hearing loss.  In Godfrey v. 
Brown, 7 Vet. App. 398 (1995), the Court concluded that when 
a claim is raised for the first time on appeal to the Board, 
it has never been placed in appellate status by the filing of 
a notice of disagreement, and the Board must refer the claim 
to the RO for initial adjudication.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).  The issue is therefore 
referred to the RO for appropriate action.  

Accordingly, pursuant to the Court's Order, and in accordance 
with prior Court precedent, this case is REMANDED for the 
following action:

The RO should consider the veteran's 
contentions that his hearing disability, 
in effect, has caused marked interference 
with employment, along with any 
additional evidence submitted, and 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits for consideration of entitlement 
to "an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability . . . ."  
38 C.F.R. § 3.321(b)(1).  The RO should 
undertake any development deemed 
appropriate in its consideration of such 
a referral, including, if desired, 
seeking audiological opinions and/or 
employment data.  Complete reasons and 
bases should be provided with respect to 
the conclusions reached.

If the benefit sought is denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


